PER CURIAM:
Everette Bryant Law appeals the district court’s orders denying him a reduction of sentence under 18 U.S.C.A. § 3582(c)(2) (West 2000 & Supp.2008), and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Law, No. 7:93-cr00066-jlk-1 (W.D.Va. May 6, 2008; June 16, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.